The following certificate was directed to be issued to the circuit court.
. On a certificate of division in opinion of the judges of the circuit court of the United States for the eastern district of Pennsylvania.
This cause came on to be heard on the transcript. of the record from the circuit court of the United States for the eastern *167district of Pennsylvania, and on the question and point on which the judges of that court were opposed in opinion, and which was certified to this court for its opinion, agreeably to the act of congress in such case made and provided, and was argued by counsel: on consideration whereof, this court is of opinion, that the genuine instrument, of which the said false, forged and counterfeited instrument, in the certificate of division mentioned, is in imitation, is not a bill issued by order of the president, directors and company of the Bank of the United States, according to the true intent and meaning of the eighteenth section of the act of congress, passed on the 16th day of April in the year of our Lord one thousand eight hundred and sixteen, entitled, “an act to incorporate the subscribers of the Bank of the United States:” whereupon it is ordered and adjudged by this court, that it be certified to the said circuit court of the district of Pennsylvania, that the genuine instrument, of which the said false, forged and counterfeited instrument in the certificate of division mentioned is in imitation, is not a bill issued by order of the president, directors and company of the Bank of the United .States, according to the true intent and meaning of the eighteenth section of the act of congress, passed on the 16th day of April in the year of our Lord one thousand eight hundred and sixteen, entitled, “ an act to incorporate the subscribers oi the Bank of the United States.”